Exhibit 10.7

 

EXECUTION VERSION

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 30, 2013, by and among Ares Commercial Real Estate Corporation, a
Maryland corporation (the “Company”), Alliant, Inc., a Florida corporation, and
The Alliant Company, LLC, a Florida limited liability company (each, an
“Investor” and, collectively, the “Investors”).

 

WHEREAS, the Investors collectively own 588,235 shares of the Company’s Common
Stock (as defined below), which shares of Common Stock were issued to the
Investors pursuant to that certain Purchase and Sale Agreement, dated as of
May 14, 2013, by and among the Company and the Investors (the “Purchase
Agreement”); and

 

WHEREAS, the parties desire to enter into this Agreement in order to grant
certain registration rights to the Investors as set forth below.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual and dependent
covenants hereinafter set forth, the parties agree as follows:

 

1.                                      Defined Terms. As used in this
Agreement, the following terms shall have the following meanings:

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person.  The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble.

 

“Ares” means Ares Investment Holdings LLC, a Delaware limited liability company.

 

“Ares Registration Rights Agreement” means the Registration Rights Agreement,
dated as of April 25, 2012, by and between the Company and Ares.

 

“Ares Registrable Securities” means those Company securities held by Ares that
are “Registrable Securities” under the Ares Registration Rights Agreement.

 

“Board” means the board of directors of the Company (and any successor governing
body of the Company or any successor of the Company).

 

“Capital Stock” has the meaning set forth in Section 4(a)(i).

 

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act and the Exchange Act at the time.

 

--------------------------------------------------------------------------------


 

“Common Stock” means the common stock, par value $0.01 per share, of the Company
and any other common equity securities issued by the Company, and any other
shares of stock issued or issuable with respect thereto (whether by way of a
stock dividend or stock split or in exchange for or upon conversion of such
shares or otherwise in connection with a combination of shares, distribution,
recapitalization, merger, consolidation or other corporate reorganization).

 

“Company” has the meaning set forth in the preamble and includes the Company’s
successors by merger, acquisition, reorganization or otherwise.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations thereunder, which shall
be in effect from time to time.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Initial Lock-Up Period” has the meaning set forth in Section 4(a)(i).

 

“Investor” has the meaning set forth in the preamble.

 

“Lock-Up Period” has the meaning set forth in Section 4(a)(ii).

 

“Lock-Up Securities” has the meaning set forth in Section 4(a)(i).

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Piggyback Registration” has the meaning set forth in Section 2(a).

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by such Registration Statement and by all other amendments and
supplements to the prospectus, including post-effective amendments and all
material incorporated by reference in such prospectus or prospectuses.

 

“Purchase Agreement” has the meaning set forth in the recitals.

 

“Registrable Securities” means (a) the shares of Common Stock held by an
Investor or its Affiliates which were issued to such Investor pursuant to the
Purchase Agreement, and (b) any shares of Common Stock issued or issuable with
respect to any shares of Common Stock

 

2

--------------------------------------------------------------------------------


 

described in subsection (a) above by way of a stock dividend or stock split or
in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when (i) a
Registration Statement covering such securities has been declared effective by
the Commission and such securities have been disposed of pursuant to such
effective Registration Statement, or (ii) such securities shall have ceased to
be outstanding.

 

“Registration Statement” means any registration statement of the Company that
covers any of the Registrable Securities pursuant to the provisions of this
Agreement, including the Prospectus, amendments and supplements to such
Registration Statement, including post-effective amendments, all exhibits and
all materials incorporated by reference in such Registration Statement.

 

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
rule thereto or any complementary rule thereto (such as Rule 144A).

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations thereunder, which shall be in
effect from time to time.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes applicable to the sale of Registrable Securities, and fees
and disbursements of counsel for any holder of Registrable Securities.

 

“Subsequent Lock-Up Period” has the meaning set forth in Section 4(a)(ii).

 

“Underwriting Lock-Up Period” has the meaning set forth in Section 4(b).

 

2.                                      Piggyback Registration.

 

(a)                                 Whenever the Company proposes to register
any shares of its Common Stock under the Securities Act (other than a
registration effected solely to implement an employee benefit plan or a
transaction to which Rule 145 of the Securities Act is applicable, or a
Registration Statement on Form S-4, S-8 or any successor form thereto or another
form not available for registering the Registrable Securities for sale to the
public), whether for its own account or for the account of one or more
stockholders of the Company and the form of Registration Statement to be used
may be used for any registration of Registrable Securities (a “Piggyback
Registration”), the Company shall give prompt written notice (in any event no
later than 10 business days prior to the filing of such Registration Statement)
to the holders of Registrable Securities of its intention to effect such a
registration and, subject to Section 2(b) and Section 2(c), shall include in
such registration all Registrable Securities with respect to which the Company
has received written requests for inclusion from the holders of Registrable
Securities within 10 business days after the Company’s notice has been given to
each such holder.

 

3

--------------------------------------------------------------------------------


 

(b)                                 If a Piggyback Registration is initiated as
a primary underwritten offering on behalf of the Company and the managing
underwriter advises the Company and the holders of Registrable Securities (if
any holders of Registrable Securities have elected to include Registrable
Securities in such Piggyback Registration) in writing that in its opinion the
number of shares of Common Stock proposed to be included in such registration,
including all Registrable Securities, Ares Registrable Securities and all other
shares of Common Stock proposed to be included in such underwritten offering,
exceeds the number of shares of Common Stock that can be sold in such offering
and/or that the number of shares of Common Stock proposed to be included in any
such registration would adversely affect the price per share of the Common Stock
to be sold in such offering, the Company shall include in such registration
(i) first, the number of shares of Common Stock that the Company proposes to
sell; (ii) second, the number of shares of Common Stock requested to be included
therein by holders of Registrable Securities or Ares Registrable Securities,
allocated pro rata among all such holders thereof on the basis of the number of
Registrable Securities or Ares Registrable Securities owned by each such holder
(counting for such purposes Registrable Securities and Ares Registrable
Securities on a pari passu basis) or in such manner as they may otherwise agree;
and (iii) third, the number of shares of Common Stock requested to be included
therein by holders of Common Stock (other than holders of Registrable Securities
or Ares Registrable Securities), allocated among such holders in such manner as
they may agree.

 

(c)                                  If a Piggyback Registration is initiated as
an underwritten offering on behalf of a holder of Common Stock other than
Registrable Securities, and the managing underwriter advises the Company in
writing that in its opinion the number of shares of Common Stock proposed to be
included in such registration, including all Registrable Securities and all
other shares of Common Stock proposed to be included in such underwritten
offering, exceeds the number of shares of Common Stock that can be sold in such
offering and/or that the number of shares of Common Stock proposed to be
included in any such registration would adversely affect the price per share of
the Common Stock to be sold in such offering, the Company shall include in such
registration (i) first, the number of shares of Common Stock requested to be
included therein by the holder(s) requesting such registration and by the
holders of Registrable Securities, allocated pro rata among such holders on the
basis of the number of shares of Common Stock (on a fully diluted, as converted
basis) and the number of Registrable Securities, as applicable, owned by all
such holders or in such manner as they may otherwise agree; and (ii) second, the
number of shares of Common Stock requested to be included therein by other
holders of Common Stock, allocated among such holders in such manner as they may
agree.

 

(d)                                 If any Piggyback Registration is initiated
as a primary underwritten offering on behalf of the Company, the Company shall
select the investment banking firm or

 

4

--------------------------------------------------------------------------------


 

firms to act as the managing underwriter or underwriters in connection with such
offering.

 

3.                                      Registration Procedures. If and whenever
the holders of Registrable Securities request that any Registrable Securities be
registered pursuant to the provisions of this Agreement, the Company shall use
its best efforts to effect the registration and the sale of such Registrable
Securities in accordance with the intended method of disposition thereof, and
pursuant thereto the Company shall as soon as practicable:

 

(a)                                 prepare and file with the Commission a
Registration Statement with respect to such Registrable Securities and use its
best efforts to cause such Registration Statement to become effective;

 

(b)                                 prepare and file with the Commission such
amendments, post-effective amendments and supplements to such Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement effective for a period of not less than two
years after the date of effectiveness of the Registration Statement, or if
earlier, until all of such Registrable Securities have been disposed of and to
comply with the provisions of the Securities Act with respect to the disposition
of such Registrable Securities in accordance with the intended methods of
disposition set forth in such Registration Statement;

 

(c)                                  within a reasonable time before filing such
Registration Statement, Prospectus or amendments or supplements thereto, furnish
to one counsel selected by the Investor copies of such documents proposed to be
filed, which documents shall be subject to the review, comment and approval of
such counsel;

 

(d)                                 notify each selling holder of Registrable
Securities, promptly after the Company receives notice thereof, of the time when
such Registration Statement has been declared effective or a supplement to any
Prospectus forming a part of such Registration Statement has been filed;

 

(e)                                  furnish to each selling holder of
Registrable Securities such number of copies of the Prospectus included in such
Registration Statement (including each preliminary Prospectus) and any
supplement thereto (in each case including all exhibits and documents
incorporated by reference therein) and such other documents as such seller may
request in order to facilitate the disposition of the Registrable Securities
owned by such seller;

 

(f)                                   use its best efforts to register or
qualify such Registrable Securities under such other securities or “blue sky”
laws of such jurisdictions as any selling holder requests and do any and all
other acts and things which may be necessary or advisable to enable such holders
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such holders; provided, that

 

5

--------------------------------------------------------------------------------


 

the Company shall not be required to qualify generally to do business, subject
itself to general taxation or consent to general service of process in any
jurisdiction where it would not otherwise be required to do so but for this
Section 3(f);

 

(g)                                  notify each selling holder of such
Registrable Securities, at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the Prospectus included in such Registration Statement
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading, and, at the request of any such
holder, the Company shall prepare a supplement or amendment to such Prospectus
so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus shall not contain an untrue statement of a material
fact or omit to state any fact necessary to make the statements therein not
misleading;

 

(h)                                 make available for inspection by any selling
holder of Registrable Securities, any underwriter participating in any
disposition pursuant to such Registration Statement and any attorney, accountant
or other agent retained by any such holder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company, and cause the Company’s officers, directors and
employees to supply all information requested by any such Inspector in
connection with such Registration Statement;

 

(i)                                     provide a transfer agent and registrar
(which may be the same entity) for all such Registrable Securities not later
than the effective date of such registration;

 

(j)                                    use its best efforts to cause such
Registrable Securities to be listed on each securities exchange on which the
Common Stock is then listed or, if the Common Stock is not then listed, on a
national securities exchange selected by the Investor;

 

(k)                                 in connection with an underwritten offering,
enter into such customary agreements (including underwriting and lock-up
agreements in customary form) and take all such other customary actions as the
holders of such Registrable Securities or the managing underwriter of such
offering request in order to expedite or facilitate the disposition of such
Registrable Securities (including, without limitation, making appropriate
officers of the Company available to participate in “road show” and other
customary marketing activities (including one-on-one meetings with prospective
purchasers of the Registrable Securities);

 

(l)                                     otherwise use its best efforts to comply
with all applicable rules and regulations of the Commission and make available
to its stockholders an earnings statement (in a form that satisfies the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder) no
later than 30 days after the end of the 12-month period beginning with the first
day of the Company’s first full fiscal quarter after the

 

6

--------------------------------------------------------------------------------


 

effective date of such Registration Statement, which earnings statement shall
cover said 12-month period, and which requirement will be deemed to be satisfied
if the Company timely files complete and accurate information on Forms 10-Q,
10-K and 8-K under the Exchange Act and otherwise complies with Rule 158 under
the Securities Act; and

 

(m)                             furnish to each selling holder of Registrable
Securities and each underwriter, if any, with (i) a legal opinion of the
Company’s outside counsel, dated the effective date of such Registration
Statement (and, if such registration includes an underwritten public offering,
dated the date of the closing under the underwriting agreement), in form and
substance as is customarily given in opinions of the Company’s counsel to
underwriters in underwritten public offerings; and (ii) a “comfort” letter
signed by the Company’s independent certified public accountants in form and
substance as is customarily given in accountants’ letters to underwriters in
underwritten public offerings;

 

(n)                                 without limiting Section 3(f) above, use its
best efforts to cause such Registrable Securities to be registered with or
approved by such other governmental agencies or authorities as may be necessary
by virtue of the business and operations of the Company to enable the holders of
such Registrable Securities to consummate the disposition of such Registrable
Securities in accordance with their intended method of distribution thereof;

 

(o)                                 notify the holders of Registrable Securities
promptly of any request by the Commission for the amending or supplementing of
such Registration Statement or Prospectus or for additional information;

 

(p)                                 advise the holders of Registrable
Securities, promptly after it shall receive notice or obtain knowledge thereof,
of the issuance of any stop order by the Commission suspending the effectiveness
of such Registration Statement or the initiation or threatening of any
proceeding for such purpose and promptly use its best efforts to prevent the
issuance of any stop order or to obtain its withdrawal at the earliest possible
moment if such stop order should be issued;

 

(q)                                 permit any holder of Registrable Securities
which holder, in its sole and exclusive judgment, might be deemed to be an
underwriter or a controlling person of the Company, to participate in the
preparation of such Registration Statement and to require the insertion therein
of language, furnished to the Company in writing, which in the reasonable
judgment of such holder and its counsel should be included; and

 

(r)                                    otherwise use its best efforts to take
all other steps necessary to effect the registration of such Registrable
Securities contemplated hereby.

 

7

--------------------------------------------------------------------------------


 

4.             Lock-up Agreement.

 

(a)                                 Initial Lock-Up.

 

(i)                                     Each Investor agrees that during the
period (the “Initial Lock-Up Period”) from and after the date hereof and until
and including the six (6) month anniversary of the date hereof it will not
(A) offer, pledge (other than pursuant to a bona fide lending transaction),
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of any shares of Common Stock or preferred stock
or other capital stock of the Company (collectively, “Capital Stock”) or any
securities convertible into or exercisable or exchangeable for Common Stock or
other Capital Stock, whether now owned or hereafter acquired by the undersigned
or with respect to which the undersigned has or hereafter acquires the power of
disposition (“Lock-Up Securities”) or (B) enter into any swap or other
agreement, arrangement or transaction that transfers to another, in whole or in
part, directly or indirectly, any of the economic consequences of ownership of
the Lock-Up Securities, whether any such swap or transaction described in clause
(A) or (B) above is to be settled by delivery of Common Stock, other Capital
Stock, other securities, in cash or otherwise, or publicly announce an intention
to do any of the foregoing, without, in each case, the prior written consent of
the Company.

 

(ii)                                  During the period (the “Subsequent Lock-Up
Period” and, together with the Initial Lock-Up Period, the “Lock-Up Period”)
from and after the expiration of the Initial Lock-Up Period and until and
including the one year anniversary of the date hereof, an Investor will be
permitted, subject to applicable law and Section 4(b), to engage in the types of
transactions described in Section 4(a)(i), provided that such transactions do
not in the aggregate involve, with respect to any such Investor, Lock-Up
Securities in excess of fifty percent (50%) of the Lock-Up Securities held by
such Investor.

 

(iii)                               This Agreement shall not prohibit transfers
of Common Stock by an Investor to any Affiliate or equityholder of such
Investor; provided that any such Affiliate or equityholder transferee shall
agree to be bound in writing by the terms of this Agreement prior to such
transfer.

 

(b)                                 Underwriting Lock-Up. Each Investor agrees
that at the request of a managing underwriter of any public offering of the
Company’s Common Stock or other equity securities, it will agree, for a
commercially reasonable period in no event to exceed 90 days following the
effective date of such registration (the “Underwriting Lock-Up Period”), to not
(i) offer, pledge (other than pursuant to a bona fide lending transaction),
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, or
otherwise transfer or dispose of any Lock-Up Securities,

 

8

--------------------------------------------------------------------------------


 

or (ii) enter into any swap or other agreement, arrangement or transaction that
transfers to another, in whole or in part, directly or indirectly, any of the
economic consequences of ownership of the Lock-Up Securities, whether any such
swap or transaction described in clause (i) or (ii) above is to be settled by
delivery of Common Stock, other Capital Stock, other securities, in cash or
otherwise, or publicly announce an intention to do any of the foregoing.
Moreover, if (x) during the last 17 days of the Underwriting Lock-Up Period the
Company issues an earnings release or material news or a material event relating
to the Company occurs, or (y) prior to the expiration of the Underwriting
Lock-Up Period the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the Underwriting Lock-Up
Period, the Underwriting Lock-Up Period shall be extended and the restrictions
imposed by this agreement shall continue to apply until the expiration of the
18-day period beginning on the date of issuance of the earnings release or the
occurrence of the material news or material event, as the case may be, unless
the managing underwriter of the public offering waives, in writing, such
extension. The foregoing provisions of this Section 4(b) shall be applicable to
such Investor only if all officers and directors of the Company are subject to
the same restrictions. In addition, at the request of the Investors, the Company
will agree to any similar provision requested by the managing underwriter with
respect to the Company’s Common Stock or other equity securities. Each Investor
agrees to execute and deliver such other agreements as may be reasonably
requested by the Company or the managing underwriter that are consistent with
the foregoing or that are necessary to give further effect thereto.
Notwithstanding anything to the contrary contained in this Section 4(b), each
holder of Registrable Securities shall be released, pro rata, from any lock-up
agreement entered into pursuant to this Section 4(b) in the event and to the
extent that the managing underwriter or the Company permit any discretionary
waiver or termination of the restrictions of any lock-up agreement pertaining to
any officer or director.

 

(c)                                  In furtherance of the foregoing, the
Company and its transfer agent and registrar are hereby authorized to decline to
make any transfer of shares of Lock-Up Securities if such transfer would
constitute a violation or breach of this Section 4.

 

5.                                      Expenses. All expenses (other than
Selling Expenses) incurred by the Company in complying with its obligations
pursuant to this Agreement and in connection with the registration and
disposition of Registrable Securities, including, without limitation, all
registration and filing fees, underwriting expenses (other than fees,
commissions or discounts), expenses of any audits incident to or required by any
such registration, fees and expenses of complying with securities and “blue sky”
laws, printing expenses, fees and expenses of the Company’s counsel and
accountants and fees shall be paid by the Company. All Selling Expenses relating
to Registrable Securities registered pursuant to this Agreement shall be borne
and paid by the holders of such Registrable Securities, in proportion to the
number of Registrable Securities registered for each such holder.

 

9

--------------------------------------------------------------------------------


 

6.             Indemnification.

 

(a)                                 The Company shall indemnify and hold
harmless, to the fullest extent permitted by law, each holder of Registrable
Securities, such holder’s officers, directors, managers, members, partners,
stockholders and Affiliates, each underwriter, broker or any other Person acting
on behalf of such holder of Registrable Securities and each other Person, if
any, who controls any of the foregoing Persons within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, against all losses,
claims, actions, damages, liabilities and expenses, joint or several, to which
any of the foregoing Persons may become subject under the Securities Act or
otherwise, insofar as such losses, claims, actions, damages, liabilities or
expenses arise out of or are based upon any untrue or alleged untrue statement
of a material fact contained in any Registration Statement, Prospectus,
preliminary Prospectus, free writing prospectus (as defined in Rule 405
promulgated under the Securities Act) or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
any violation or alleged violation by the Company of the Securities Act or any
other similar federal or state securities laws or any rule or regulation
promulgated thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance; and shall reimburse such Persons for any legal or
other expenses reasonably incurred by any of them in connection with
investigating or defending any such loss, claim, action, damage or liability,
except insofar as the same are caused by or contained in any information
furnished in writing to the Company by such holder expressly for use therein or
by such holder’s failure to deliver a copy of the Registration Statement,
Prospectus, free-writing prospectus (as defined in Rule 405 promulgated under
the Securities Act) or any amendments or supplements thereto (if the same was
required by applicable law to be so delivered) after the Company has furnished
such holder with a sufficient number of copies of the same prior to any written
confirmation of the sale of Registrable Securities. The indemnification provided
for under this Section 6(a) shall remain in full force and effect regardless of
any investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and shall survive the
transfer of the Registrable Securities by the Investor pursuant to Section 13.

 

(b)                                 In connection with any registration in which
a holder of Registrable Securities is participating, each such holder shall
furnish to the Company in writing such information and affidavits as the Company
reasonably requests for use in connection with any such Registration Statement
or Prospectus and, to the extent permitted by law, shall indemnify and hold
harmless, the Company, each director of the Company, each officer of the Company
who shall sign such Registration Statement, each underwriter, broker or other
Person acting on behalf of the holders of Registrable Securities and each Person
who controls any of the

 

10

--------------------------------------------------------------------------------


 

foregoing Persons within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act against any losses, claims, actions, damages,
liabilities or expenses resulting from any untrue or alleged untrue statement of
material fact contained in the Registration Statement, Prospectus, preliminary
Prospectus, free writing prospectus (as defined in Rule 405 promulgated under
the Securities Act) or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information or
affidavit so furnished in writing by such holder; provided, that the obligation
to indemnify shall be several, not joint and several, for each holder and shall
be limited to the net proceeds (after underwriting fees, commissions or
discounts) actually received by such holder from the sale of Registrable
Securities pursuant to such Registration Statement.

 

(c)                                  Promptly after receipt by an indemnified
party of notice of the commencement of any action involving a claim referred to
in this Section 6, such indemnified party shall, if a claim in respect thereof
is made against an indemnifying party, give written notice to the latter of the
commencement of such action. The failure of any indemnified party to notify an
indemnifying party of any such action shall not (unless such failure shall have
a material adverse effect on the indemnifying party) relieve the indemnifying
party from any liability in respect of such action that it may have to such
indemnified party hereunder. In case any such action is brought against an
indemnified party, the indemnifying party shall be entitled to participate in
and to assume the defense of the claims in any such action that are subject or
potentially subject to indemnification hereunder, jointly with any other
indemnifying party similarly notified to the extent that it may wish, with
counsel reasonably satisfactory to such indemnified party, and after written
notice from the indemnifying party to such indemnified party of its election so
to assume the defense thereof, the indemnifying party shall not be responsible
for any legal or other expenses subsequently incurred by the indemnified party
in connection with the defense thereof; provided, that if (i) any indemnified
party shall have reasonably concluded that there may be one or more legal or
equitable defenses available to such indemnified party which are additional to
or conflict with those available to the indemnifying party, or that such claim
or litigation involves or could have an effect upon matters beyond the scope of
the indemnity provided hereunder, or (ii) such action seeks an injunction or
equitable relief against any indemnified party or involves actual or alleged
criminal activity, the indemnifying party shall not have the right to assume the
defense of such action on behalf of such indemnified party without such
indemnified party’s prior written consent (but, without such consent, shall have
the right to participate therein with counsel of its choice) and such
indemnifying party shall reimburse such indemnified party and any Person
controlling such indemnified party for that portion of the fees and expenses of
any counsel retained by the indemnified party which is reasonably related to the
matters covered by the indemnity provided hereunder. If the

 

11

--------------------------------------------------------------------------------


 

indemnifying party is not entitled to, or elects not to, assume the defense of a
claim, it shall not be obligated to pay the fees and expenses of more than one
counsel for all parties indemnified by such indemnifying party with respect to
such claim, unless in the reasonable judgment of any indemnified party a
conflict of interest may exist between such indemnified party and any other of
such indemnified parties with respect to such claim. In such instance, the
conflicting indemnified parties shall have a right to retain one separate
counsel, chosen by the Investor, at the expense of the indemnifying party. No
indemnifying party shall, without the prior written consent of the indemnified
party, settle or compromise or consent to the entry of any judgment with respect
to any litigation or proceeding commenced or threatened, or any claim whatsoever
in respect of which (i) any indemnified person is or could have been a party and
(ii) indemnification or contribution could be sought under this Section 6,
unless such settlement, compromise or consent (x) includes an unconditional
release of each indemnified party from all liability arising out of such
litigation, investigation, proceeding or claim and (y) does not include any
statement as to or an admission of fault, culpability or failure to act by or on
behalf of any indemnified party.

 

(d)                                 If the indemnification provided for
hereunder is held by a court of competent jurisdiction to be unavailable to an
indemnified party with respect to any loss, claim, damage, liability or action
referred to herein, then the indemnifying party, in lieu of indemnifying such
indemnified party hereunder, shall contribute to the amounts paid or payable by
such indemnified party as a result of such loss, claim, damage, liability or
action in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions which resulted in such loss, claim,
damage, liability or action as well as any other relevant equitable
considerations; provided, that the maximum amount of liability in respect of
such contribution shall be limited, in the case of each holder of Registrable
Securities, to an amount equal to the net proceeds (after underwriting fees,
commissions or discounts) actually received by such seller from the sale of
Registrable Securities effected pursuant to such registration. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The parties agree that it would not be just and equitable if contribution
pursuant hereto were determined by pro rata allocation or by any other method or
allocation which does not take account of the equitable considerations referred
to herein. No Person guilty or liable of fraudulent misrepresentation shall be
entitled to contribution from any Person.

 

12

--------------------------------------------------------------------------------


 

7.                                      Participation in Underwritten
Registrations. No Person may participate in any registration hereunder which is
underwritten unless such Person (a) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements and (b) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements; provided, that no holder of Registrable Securities included in any
underwritten registration shall be required to make any representations or
warranties to the Company or the underwriters (other than representations and
warranties regarding such holder, such holder’s ownership of its shares of
Common Stock to be sold in the offering and such holder’s intended method of
distribution) or to undertake any indemnification obligations to the Company or
the underwriters with respect thereto, except as otherwise provided in
Section 6.

 

8.                                      Rule 144 Compliance. With a view to
making available to the holders of Registrable Securities the benefits of
Rule 144 under the Securities Act and any other rule or regulation of the
Commission that may at any time permit a holder to sell securities of the
Company to the public without registration or pursuant to a registration on
Form S-3 (or any successor form), the Company shall:

 

(a)                                 make and keep public information available,
as those terms are understood and defined in Rule 144 under the Securities Act,
at all times after the date of registration;

 

(b)                                 use best efforts to file with the Commission
in a timely manner all reports and other documents required of the Company under
the Securities Act and the Exchange Act, at any time after the Company has
become subject to such reporting requirements; and

 

(c)                                  furnish to any holder so long as the holder
owns Registrable Securities, promptly upon request, a written statement by the
Company as to its compliance with the reporting requirements of Rule 144 under
the Securities Act and of the Securities Act and the Exchange Act, a copy of the
most recent annual or quarterly report of the Company, and such other reports
and documents so filed or furnished by the Company as such holder may request in
connection with the sale of Registrable Securities without registration.

 

9.                                      Preservation of Rights. Nothing herein
is intended to constitute (x) a grant of any registration rights to the
Investors that is more favorable than or inconsistent with the rights granted
under the Ares Registration Rights Agreement or (y) an agreement, action, or
change with respect to the Company’s securities that violates or subordinates
the rights expressly granted to the holders of Ares Registrable Securities under
the Ares Registration Rights Agreement.

 

13

--------------------------------------------------------------------------------


 

10.                               Termination. This Agreement shall terminate
and be of no further force or effect when there shall no longer be any
Registrable Securities outstanding; provided, that the provisions of Section 6
and Section 7 shall survive any such termination.

 

11.                               Notices. All notices, requests and demands to
or upon the respective parties hereto to be effective shall be in writing
(including by facsimile), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered against receipt or upon
actual receipt of (i) personal delivery, (ii) delivery by reputable overnight
courier, (iii) delivery by facsimile transmission with telephonic confirmation
or (iv) delivery by registered or certified mail, postage prepaid, return
receipt requested, addressed as set forth below (or to such other address as may
be hereafter notified by the respective parties hereto in accordance with this
Section 11):

 

The Company:

Ares Commercial Real Estate Corporation

 

Two North LaSalle Street, Suite 925

 

Chicago, IL 60602

 

Attention: Chief Financial Officer

 

Fax: (312) 324-5901

 

 

with a copy to:

Ares Commercial Real Estate Corporation

 

Two North LaSalle Street, Suite 925

 

Chicago, IL 60602

 

Attention: Legal Department

 

Fax: (312) 324-5901

 

 

 

Ares Management LLC

 

2000 Avenue of the Stars, 12th Floor

 

Los Angeles, CA 90067

 

Attention: Michael Weiner

 

Fax: (310) 201-4141

 

 

 

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square

 

New York, NY 10036

 

Attention: William S. Rubenstein

 

Fax: (917) 777-2642
and

 

Attention: David C. Eisman

 

Fax: (213) 621-5381

 

 

The Investors:

The Alliant Company LLC

 

340 Royal Poinciana Way, Suite 305

 

Palm Beach, Florida 33480

 

Attention: Sidney Kohl

 

Fax: (561) 833-3694

 

14

--------------------------------------------------------------------------------


 

with a copy to

Alliant Asset Management Company, LLC

 

21600 Oxnard Street, Suite 1200

 

Woodland Hills, CA 91367

 

Attn: Shawn Horwitz

 

Fax: (818) 668-2828

 

 

with a copy to:

DLA Piper LLP (US)

 

2000 Avenue of the Stars

 

Suite 400 North Tower

 

Los Angeles, California 90067-4704

 

Attention: Masood Sohaili

 

Fax: (310) 595-3340

 

12.                               Entire Agreement. This Agreement contains the
entire agreement and understanding among the parties hereto with respect to the
subject matter hereof, and supersedes all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter hereof. The express
terms hereof control and supersede any course of performance and/or usage of the
trade inconsistent with any of the terms hereof.

 

13.                               Successor and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and permitted assigns as
provided herein. The Investor may assign its rights hereunder to any purchaser
or transferee of Registrable Securities; provided, that such purchaser or
transferee shall, as a condition to the effectiveness of such assignment, be
required to execute a counterpart to this Agreement agreeing to be treated as
the Investor whereupon such purchaser or transferee shall have the benefits of,
and shall be subject to the restrictions contained in, this Agreement as if such
purchaser or transferee was originally included in the definition of the
Investor herein and had originally been a party hereto. To the extent that the
Investor assigns a portion of its Registrable Securities to one or more
non-affiliated assignees, any determinations to be made by the “Investor” shall
be made by the holders of a majority of the Registrable Securities then
outstanding.

 

14.                               No Third-Party Beneficiaries. This Agreement
is for the sole benefit of the parties hereto and their respective successors
and permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person any legal or equitable right, benefit or
remedy of any nature whatsoever, under or by reason of this Agreement.

 

15.                               Headings. The section and subsection headings
in this Agreement are for convenience in reference only and shall not be deemed
to alter or affect the interpretation of any provisions hereof.

 

16.                               Amendment, Modification and Waiver. The
provisions of this Agreement may only be amended, modified, supplemented or
waived with the prior written consent of the

 

15

--------------------------------------------------------------------------------


 

Company and the Investor. No failure to exercise and no delay in exercising, on
the part of a party hereto, any right, remedy, power or privilege hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law. No
waiver of any provision hereunder shall be effective unless it is in writing and
is signed by the party granting such waiver.

 

17.                               Severability. Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

18.                               Remedies. Each holder of Registrable
Securities, in addition to being entitled to exercise all rights granted by law,
including recovery of damages, shall be entitled to specific performance of its
rights under this Agreement. The Company acknowledges that monetary damages
would not be adequate compensation for any loss incurred by reason of a breach
by it of the provisions of this Agreement and the Company hereby agrees to waive
the defense in any action for specific performance that a remedy at law would be
adequate.

 

19.                               Governing Law; Submission to Jurisdiction.
This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.  each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the state of New York and
the United States District Court for any district within such state for the
purpose of any action or judgment relating to or arising out of this Agreement
or any of the transactions contemplated hereby and to the laying of venue in
such court.

 

20.                               Waiver of Jury Trial. Each party hereto
acknowledges and agrees that any controversy that may arise under this Agreement
is likely to involve complicated and difficult issues, and, therefore, each such
party hereby irrevocably and unconditionally waives to the fullest extent
permitted by applicable law, any right such party may have to a trial by jury in
respect to any action directly or indirectly arising out of, under or in
connection with or relating to this Agreement or the transactions contemplated
by this Agreement.

 

21.                               Counterparts. This Agreement may be executed
by the parties to this Agreement on any number of separate counterparts
(including by facsimile), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

 

Ares Commercial Real Estate Corporation

 

 

 

 

 

By:

/s/ John B. Bartling, Jr.

 

Name:

John B. Bartling, Jr.

 

Title:

Co-Chief Executive Officer

 

 

 

 

 

The Alliant Company, LLC

 

 

 

By: Alliant, Inc., a Florida Corporation, its managing member

 

 

 

 

 

By:

/s/ Sidney Kohl

 

Name:

Sidney Kohl

 

Title:

Authorized Signatory

 

 

 

 

 

Alliant, Inc.

 

 

 

 

 

By:

/s/ Sidney Kohl

 

Name:

Sidney Kohl

 

Title:

Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------